


EXHIBIT 10.13
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT, originally entered into the 14th day of April, 2008
between FRANKLIN ELECTRIC CO., INC. (“Franklin”), an Indiana corporation, and
John J. Haines (“Executive”), is hereby amended and restated this ___ day of
_________, 2013.
WHEREAS, Franklin desires to employ Executive as its Vice President and Chief
Financial Officer, and Executive is willing to accept such employment upon the
terms and conditions set forth below;
NOW THEREFORE, in consideration of the premises and mutual covenants and
agreements herein contained, the parties hereto hereby agree as follows:
1.EMPLOYMENT. Franklin agrees to employ Executive as its Vice President and
Chief Financial Officer, or in another capacity or capacities acceptable to
Executive, to perform all such duties as are normally associated with such
positions in companies of similar size and nature or are prescribed for such
offices by the by-laws or directed by the Board of Directors, and Executive
agrees to serve Franklin in such capacities and devote his full business time
and attention to the business of Franklin, subject to vacations, holidays,
normal illnesses and a reasonable amount of time for civic, community and
industry affairs. Executive agrees not to accept membership on the Board of
Directors of any other business corporation without the prior approval of the
Management Organization and Compensation Committee of the Board of Directors of
Franklin.


2.TERM. The employment of Executive hereunder (the “Term”) shall be for a
three-year period commencing on April 14, 2008 and ending on April 14, 2011, and
each April 14 thereafter (the “Anniversary Date”), the Term shall automatically
and without any action by either party hereto be extended for an additional
period of one year unless at least ninety (90) days prior to the Anniversary
Date either party notifies the other of its election not to extend the then
current Term, in which case the Term shall end at the expiration of the Term as
last extended. Following any such notice by the Company of its election not to
extend the Term, the Executive may terminate his employment at any time prior to
the expiration of the Term by giving written notice to the Company at least
thirty (30) days prior to the effective date of termination, and upon the
earlier of such effective date of termination or the expiration of the Term the
Executive shall be entitled to receive the same compensation and benefits as are
provided in subparagraph (b) of paragraph 6.


3.COMPENSATION. Franklin shall pay for or provide to Executive for all services
to be performed by Executive under this Agreement the following:
(a)A fixed salary of $330,000 per annum, or such higher amount as the Board of
Directors of Franklin may from time to time authorize (which amount shall not be
reduced below the amount at any time in effect without Executive's consent),
payable in equal monthly installments (such amount from time to time in effect
being referred to herein as “Executive's Salary”);
(b)Such bonus as may be allocated to Executive by the Management Organization
and Compensation Committee of Franklin's Board of Directors pursuant to the
Franklin Executive Officer Bonus Plan; it being understood and agreed to that,
for the fiscal year ending 2008, such bonus, payable in the first quarter of
2009, will not be less than $160,000;
(c)Participation in Franklin Electric Co., Inc. Stock Plans and other
equity-based long-term incentive plans, as long as such plans remain in effect,
and in any future compensation plans covering senior executives of Franklin;
(d)Participation in Franklin's employee benefit plans, policies, practices and
arrangements in which other senior executives of Franklin participate as long as
such plans, policies, practices and arrangements remain in effect, and in any
future employee benefit plans and arrangements covering senior executives,
including without limitation any defined benefit retirement plan, excess plan,
profit sharing plan, health or dental plan, disability plan, survivor income
plan, or life insurance plan (collectively, the “Benefit Plans”);
(e)Paid vacations and sick leave in accordance with Franklin's policies
respecting same as in effect from time to time; effective April 14, 2008 three
(3) weeks annual vacation and effective January 1, 2009 four (4) weeks annual
vacation; and
(f)All fringe benefits and perquisites offered by Franklin from time to time to
senior executives.


4.EXPENSES. Franklin shall promptly pay or reimburse Executive for all
reasonable expenses incurred by Executive in the performance of duties hereunder
in accordance with expense policies from time to time in effect for senior
executives of Franklin.






--------------------------------------------------------------------------------




5.CONDITIONS OF EMPLOYMENT. During the Term, Executive shall be furnished office
space, assistance and accommodations suitable to the character of his positions
with Franklin and adequate for the performance of his duties. Executive's
services shall be performed at Franklin's principal executive office in
Bluffton, Indiana, or, upon relocation of such office, the Fort Wayne, Indiana
metropolitan area, except when the nature of Executive's duties hereunder
requires reasonable domestic and foreign travel.


6.TERMINATION OF EMPLOYMENT. Either Executive or Franklin may terminate
Executive's employment hereunder at any time upon giving the other at least
ninety (90) days advance written notice of such termination, provided that
Franklin may specify an earlier date of termination (not earlier than the date
of such notice) if termination is for Good Cause (as defined below), and
Executive may specify an earlier date of termination (not earlier than the date
of such notice) if termination is for Good Reason (as defined below), and
provided further that if termination is due to the death of Executive,
termination shall be effective immediately upon such death and without any
requirement for written notice. In the event of any termination hereunder
Executive shall be entitled to receive compensation and benefits only as
hereinafter set forth or as provided in paragraph 2:
(a)If Executive's employment is terminated by Executive without Good Reason or
by Franklin with Good Cause (i) Executive's compensation under (a) and (b) of
paragraph 3 shall be limited to a pro-rata portion of Executive's Salary (and
not any bonus) for the year of termination, and (ii) Executive shall continue to
be provided with the benefits under (c), (d), (e) and (f) of paragraph 3,
(subject however to all terms, if any, of the Benefit Plans that may be
applicable to termination of employment) until the effective date of the
termination;
(b)If at any time other than as specified in subparagraph (c) of this paragraph
6, (i) Franklin shall terminate Executive's employment without Good Cause, or
(ii) Executive shall voluntarily terminate such employment with Good Reason:
(A)Franklin shall pay Executive the following amounts: (1) in accordance with
normal payroll practices, the Salary earned by Executive pursuant to
subparagraph 3(a) but not yet paid as of the date of Executive's termination of
employment, and any bonus earned by Executive pursuant to subparagraph 3(b) for
the year prior to the year in which Executive's termination occurs but not yet
paid as of such date, and (2) a lump sum cash payment, within 30 days of such
termination, equal to the sum of (a) not less than a prorata portion (based on
the date on which such termination occurs) of Executive's target bonus provided
pursuant to subparagraph 3(b) for the year in which such termination occurs, (b)
one times Executive's target bonus provided pursuant to subparagraph 3(b) for
the year in which such termination occurs, and (c) one times Executive's then
current Salary.
(B)For the severance period, Executive shall continue to be provided with the
benefits under Benefit Plans that are health and welfare plans, and shall be
considered an active employee for such purposes. The date of Executive's
termination of employment shall be considered a “qualifying event” as such term
is defined in Title I, Part 6 of the Employee Retirement Income Security Act of
1974 (“COBRA”), and any continued coverage by Executive, his spouse or eligible
dependents under Franklin's group health plan after Executive's termination of
employment shall be considered COBRA coverage. For the duration of the severance
period, Franklin shall pay the difference between the full COBRA premium and
Executive's share of the premium (which will be based on active employee rates).
(C)Franklin shall pay Executive a lump sum payment (calculated based on his age
as of his termination of employment) within thirty (30) days following his
termination of employment of an amount equal to the increase in benefits under
all tax-qualified and supplemental retirement plans maintained by Franklin in
which Executive participates at termination of employment that results from
crediting Executive with additional service for all purposes (including
determining service and age for early retirement factors, if applicable) under
such plans equal to the severance period, and deeming Executive to be an
employee of Franklin during the severance period. The amounts attributable to
additional benefits under any such plan shall be based on Executive's
compensation level as of his termination of employment. The amounts attributable
to additional benefits under any retirement plan that is a defined contribution
plan shall include the additional Franklin contributions that would have been
made or credited on Executive's behalf had he authorized the same elective
contributions he had elected for the year in which the termination of employment
occurs, and shall include earnings that would have accrued under the applicable
plan during the severance period (the earnings will be determined by multiplying
the aggregate contributions to each such plan by the weighted average of the
rate of return of the actual investment alternatives elected by Executive as of
the beginning of the 12-month period ending on the employment termination date).
Benefits accrued under such plans prior to Executive's termination of employment
shall be paid in accordance with the terms of such plans.
(D)In the case of outstanding equity-based awards granted to Executive by
Franklin, (i) any stock options shall be accelerated and become immediately
exercisable in full on the date of termination and shall remain exercisable for
such period after the date of termination as is provided under the terms of the
options and the plans pursuant to which they were issued; and (ii) in the case
of restricted stock and restricted stock unit awards, (a) all time-based
restrictions applicable to such awards shall terminate or lapse on the date of
termination, and if there are no performance goals applicable to such awards, a
pro rata portion of the awards (based on the date of termination) shall be
settled and paid to Executive immediately following the date of termination; and
(b) all performance-based restrictions applicable to such awards shall terminate
or lapse at the end of the applicable performance period based on the actual
level of attainment




--------------------------------------------------------------------------------




of the performance goals, and a pro rata portion of the awards (based on the
date of termination of employment) shall be settled and paid to Executive at the
same time payment is made to other executives.
The severance period for purposes of this subparagraph 6(b) shall be the period
beginning on the date of Executive's termination and ending twelve (12) months
thereafter.
(c)If within two (2) years after a Change in Control, (i) Franklin shall
terminate Executive's employment with Franklin without Good Cause or
(ii) Executive shall voluntarily terminate such employment with Good Reason:
(A)Franklin shall pay Executive the following amounts: (1) in accordance with
normal payroll practices, the Salary earned by Executive pursuant to
subparagraph 3(a) but not yet paid as of the date of Executive's termination of
employment, and any bonus earned by Executive pursuant to subparagraph 3(b) for
the year prior to the year in which Executive's termination occurs but not yet
paid as of such date, and (2) a lump sum cash payment, within 30 days of such
termination, equal to the sum of (a) not less than a prorata portion (based on
the date on which such termination occurs) of Executive's target bonus provided
pursuant to subparagraph 3(b) for the year in which such termination occurs, (b)
two times Executive's target bonus provided pursuant to subparagraph 3(b) for
the year in which such termination occurs, and (c) two times Executive's then
current Salary.
(B)For the severance period, Executive shall continue to be provided with the
benefits under Benefit Plans that are health and welfare plans, and shall be
considered an active employee for such purposes. The date of Executive's
termination of employment shall be considered a “qualifying event” as such term
is defined in Title I, Part 6 of the Employee Retirement Income Security Act of
1974 (“COBRA”), and any continued coverage by Executive, his spouse or eligible
dependents under Franklin's group health plan after Executive's termination of
employment shall be considered COBRA coverage. For the duration of the severance
period, Franklin shall pay the difference between the full COBRA premium and
Executive's share of the premium (which will be based on active employee rates).
(C)Franklin shall pay Executive a lump sum payment (calculated based on his age
as of his termination of employment) within thirty (30) days following his
termination of employment of an amount equal to the increase in benefits under
all tax-qualified and supplemental retirement plans maintained by Franklin in
which Executive participates at termination of employment that results from
crediting Executive with additional service for all purposes (including
determining service and age for early retirement factors, if applicable) under
such plans equal to the severance period, and deeming Executive to be an
employee of Franklin during the severance period. The amounts attributable to
additional benefits under any such plan shall be based on Executive's
compensation level as of his termination of employment. The amounts attributable
to additional benefits under any retirement plan that is a defined contribution
plan shall include the additional Franklin contributions that would have been
made or credited on Executive's behalf had he authorized the same elective
contributions he had elected for the year in which the termination of employment
occurs, and shall include earnings that would have accrued under the applicable
plan during the severance period (the earnings will be determined by multiplying
the aggregate contributions to each such plan by the weighted average of the
rate of return of the actual investment alternatives elected by Executive as of
the beginning of the 12-month period ending on the employment termination date).
Benefits accrued under such plans prior to Executive's termination of employment
shall be paid in accordance with the terms of such plans.
(D)In the case of any outstanding equity-based awards granted to Executive by
Franklin, (i) in settlement of any stock options (whether or not then
exercisable), Franklin shall pay Executive a lump sum cash payment, within 30
days of such termination, equal to the difference between the aggregate fair
market value of the shares subject to such options as of the date of such
termination and the aggregate exercise price thereof; (ii) performance goals
applicable to any awards shall be deemed satisfied at the target performance
level; and (iii) all restrictions applicable to any restricted stock awards and
restricted stock unit awards shall terminate or lapse on the date of
termination, and such awards shall be settled immediately following the date of
termination.
The severance period for purposes of this subparagraph 6(c) shall be the period
beginning on the date of Executive's termination and ending twenty-four (24)
months thereafter.
(d)Franklin agrees that with respect to any compensation or benefits payable
hereunder to Executive with respect to termination of his employment with
Franklin for any reason whatsoever, Executive shall not be required to mitigate
his damages by seeking other employment or otherwise, and Franklin's obligations
hereunder shall not be reduced in any way by reason of any compensation received
by Executive from sources other than Franklin after the termination of
Executive's employment with Franklin for any reason whatsoever.
(e)If in connection with the Change in Control or other event Executive would be
or is subject to an excise tax under Section 4999 of the Internal Revenue Code
(an “Excise Tax”) with respect to any cash, benefits or other property received,
or any acceleration of vesting of any benefit or award (the “Change in Control
Benefits”), Executive may elect to have the Change in Control Benefits otherwise
payable under this Agreement reduced to the largest amount payable without
resulting in the imposition of such Excise Tax. Within 15 days after the
occurrence of the event that triggers the Excise Tax, a nationally recognized
accounting firm selected by Franklin shall make a determination as to whether
any Excise Tax would be reported with respect to the Change in Control Benefits
and, if so, the amount of the Excise Tax, the total net after-tax amount of the
Change in Control




--------------------------------------------------------------------------------




Benefits (after taking into account federal, state and local income and
employment taxes and the Excise Tax) and the amount of reduction to the Change
in Control Benefits necessary to avoid such Excise Tax. Any reduction to the
Change in Control Benefits shall first be made from any cash benefits payable
pursuant to this Agreement, if any, and thereafter, as determined by Executive,
and Franklin shall provide Executive with such information as is necessary to
make such determination. Franklin shall be responsible for all fees and expenses
connected with the determinations by the accounting firm pursuant to this
paragraph 6. Executive agrees to notify Franklin in the event of any audit or
other proceeding by the IRS or any taxing authority in which the IRS or other
taxing authority asserts that any Excise Tax should be assessed against
Executive and to cooperate with Franklin in contesting any such proposed
assessment with respect to such Excise Tax (a “Proposed Assessment”). Executive
agrees not to settle any Proposed Assessment without the consent of Franklin. If
Franklin does not consent to allow Executive to settle the Proposed Assessment,
within 30 days following such demand therefor, Franklin shall indemnify and hold
harmless Executive with respect to any additional taxes, interest and/or
penalties that Executive is required to pay by reason of the delay in finally
resolving Executive's tax liability (such indemnification to be made as soon as
practicable, but in no event later than the end of the calendar year following
the calendar year in which Executive makes such remittance).
(f)For purposes of this paragraph 6:
(i)    “Good Cause” shall mean (A) Executive's death or disability, (B)
Executive's fraud, (C) Executive's misappropriation of, or intentional material
damage to, the property or business of Franklin, (D) Executive's commission of a
felony which is likely to result in material harm or injury (whether financial
or otherwise) to Franklin, provided that if Executive is ultimately not
convicted of the alleged felony, Franklin's termination of his employment based
on this provision shall be deemed to have been without Good Cause, or (E) with
respect to any termination not subject to subparagraph (c) of this paragraph 6,
Executive's willful and continued material failure to perform his obligations
under this Agreement, provided that Franklin shall have given written notice to
Executive describing such failure(s) and, as long as it is capable of being
cured and does not involve acts of material dishonesty directed against
Franklin, the same shall not have been substantially cured or corrected within
thirty (30) days thereafter, or if the same could not reasonably be cured within
such period, cure was not commenced within such period and diligently pursued
and fully cured within sixty (60) days of Franklin's original notice to
Executive.
(ii)    “Good Reason” shall exist if (A) there is a change in the Executive's
then-current title or a significant change in the nature or the scope of
Executive's authority, in each case to which the Executive does not consent, (B)
there is a reduction in Executive's Salary or retirement benefits described in
paragraph 3(d) or a material reduction in Executive's compensation and benefits
in the aggregate, excluding (in the case of incentive benefits that are based
upon the performance of Executive or Franklin) reductions in benefits resulting
from diminished performance by Executive or Franklin, (C) Franklin changes the
principal location in which Executive is required to perform services to a
location more than fifty (50) miles from Franklin's corporate headquarters as of
the date of this Agreement, or, after relocation of the headquarters, more than
fifty (50) miles from the municipal boundaries of Fort Wayne, Indiana, (D) there
is a reasonable determination by Executive that, as a result of a change in
circumstances significantly affecting his position, he is unable to exercise the
authority, powers, function or duties attached to his positions, or (E) any
purchaser (or affiliate thereof) who purchases substantially all of the assets
of Franklin shall decline to assume all of Franklin's obligations under this
Agreement.
(iii)    “Change in Control” shall be deemed to have taken place if (A) a third
person, including a “group” as defined in Section 13(d)(3) of the Securities
Exchange Act of 1934, and excluding any person who, as of the date of this
Agreement, is the beneficial owner of shares of Franklin stock representing 20%
or more of the total number of votes that may be cast for the election of
Directors, becomes the beneficial owner of shares of Franklin stock representing
20% or more of the total number of votes that may be cast for the election of
Directors, or (B) as the result of, or in connection with, any cash tender or
exchange offer, merger or other business combination, sale of assets or
contested election, or any combination of the foregoing transactions, the
persons who immediately prior thereto were directors of Franklin cease to
constitute a majority of the Board of Directors of Franklin. Notwithstanding the
foregoing sentence, a Change of Control shall not be deemed to occur by virtue
of any transaction in which Executive is a participant in a group effecting an
acquisition of Franklin if Executive holds an equity interest in the entity
acquiring Franklin at the time of such acquisition.




--------------------------------------------------------------------------------




7.INDEMNIFICATION. Franklin shall indemnify, protect, defend and hold harmless
Executive from and against all liabilities, costs and expenses (including but
not limited to attorneys' fees) incurred as a result of Executive's employment
with Franklin to the fullest extent permitted by the Indiana Business
Corporation Law.


8.LITIGATION EXPENSES. Franklin shall reimburse Executive all out-of-pocket
expenses, including attorneys' fees, incurred by Executive in connection with
any claim or legal action or proceeding involving this Agreement (“Claim”),
whether brought by Executive or by or on behalf of Franklin or by another party;
provided, however, that Franklin shall not be obligated to reimburse Executive
any such expenses incurred by Executive with respect to a Claim arising out of
events prior to a Change in Control in which Franklin is a party adverse to
Executive and Franklin prevails. Such reimbursement shall be made within 30 days
of Executive's submission of an invoice following resolution of the Claim.
Franklin shall pay prejudgment interest on any money judgment obtained by
Executive, calculated at the published prime interest rate charged by Franklin's
principal banking connection, as in effect from time to time, from the date that
payment(s) to him should have been made under this Agreement.


9.POST-TERMINATION PAYMENT OBLIGATIONS ABSOLUTE. Franklin's obligation to pay
Executive the compensation and to make the other arrangements provided herein to
be paid and made after termination of Executive's employment with Franklin shall
be absolute and unconditional and shall not be affected by any circumstances,
including, without limitation, any set-off, counterclaim, recoupment, defense or
other right that Franklin may have against him or anyone else. All amounts so
payable by Franklin shall be paid without notice or demand. Each and every such
payment made by Franklin shall be final and Franklin will not seek to recover
all or any part of such payment from Executive or from whomsoever may be
entitled thereto, for any reason whatsoever. Payment by Franklin of the
termination benefits provided in paragraphs 2 or 6 hereof, and the acceptance
thereof by Executive, shall constitute a release by Executive of all claims and
actions that Executive may have against Franklin arising out of Executive's
employment or the termination thereof except for continuing obligations of
Franklin under this Agreement.


10.DISCLOSURE OF CONFIDENTIAL INFORMATION. Without the consent of Franklin,
Executive shall not at any time divulge, furnish or make accessible to anyone
(other than in the regular course of business of Franklin) any knowledge or
information with respect to confidential or secret processes, inventions,
formulae, machinery, plan, devices or materials of Franklin or with respect to
any confidential or secret engineering development or research work of Franklin
or with respect to any other confidential or secret aspect of the business of
Franklin. Executive recognizes that irreparable injury will result to Franklin
and its business and properties, in the event of any breach by Executive of any
of the provisions of this paragraph 10. In the event of any breach of any of the
commitments of Executive pursuant to this paragraph 10, Franklin shall be
entitled, in addition to any other remedies and damages available, to injunctive
relief to restrain the violation of such commitments by Executive or by any
person or persons acting for or with Executive in any capacity whatsoever.


11.SOLICITATION OF CUSTOMERS OR EMPLOYEES. During the term of this Agreement and
for a period of twenty-four (24) months after termination of employment,
Executive shall not, directly or indirectly, or assist any other person to,
solicit, or communicate with, whether by written or personal contact, any
customer or prospect of Franklin on behalf of any organization offering products
competitive with products Franklin sold or developed while Executive was
employed by Franklin, and Executive shall not (i) directly or indirectly, employ
or retain or solicit for employment or arrange to have any other person, firm or
other entity employ or retain or solicit for employment or otherwise participate
in the employment or retention of any person who is an employee of Franklin or
(ii) encourage or solicit any such employee to leave the service of Franklin.
Executive also acknowledges and agrees that he shall comply with the terms of
the Confidentiality and Non-Compete Agreement in effect between him and
Franklin. Executive and Franklin agree that of the amount paid to Executive
pursuant to paragraph 2 or subparagraph 6(b) or (c) of this Agreement, a portion
equal to one times Executive's Salary and one times the bonus paid or payable to
Executive pursuant to subparagraph 3(b) for the year prior to the year of
termination shall serve as adequate consideration for the restrictive covenants
set forth in this paragraph 11.


12.NOTICES. Notices given pursuant to this Agreement shall be in writing and
shall be deemed given when received or, if mailed, two days after mailing by
United States registered or certified mail, return receipt requested, postage
prepaid and addressed as herein provided. Notice to Franklin shall be addressed
to Corporate Secretary, Franklin Electric Co., Inc. at 400 East Spring Street,
Bluffton, Indiana 46714. Notices to Executive shall be addressed to the
Executive at his last permanent address as shown on Franklin's records.
Notwithstanding the foregoing, if either party shall designate a different
address by notice to the other party given in the foregoing manner, then notices
to such party shall be addressed as designated until the designation is revoked
by further notice given in such manner.






--------------------------------------------------------------------------------




13.PAYMENT OF LEGAL FEES. Franklin shall pay Executive's reasonable attorneys'
fees and legal expenses in connection with the negotiation of this Agreement
with such payment being made directly to Executive's attorney.


14.ENTIRE AGREEMENT. This Agreement contains the entire understanding between
the parties with respect to the subject matter hereof and cannot be amended,
modified or supplemented in any respect, except by a subsequent written
agreement entered into by both parties hereto.


15.SEVERABILITY. If any provision of this Agreement or the application thereof
is held invalid, such invalidity shall not affect other provisions or
applications of this Agreement that can be given effect without the invalid
provision or application and, to such end, the provisions of this Agreement are
declared to be severable.


16.SUCCESSORS. This Agreement may not be assigned by Franklin except in
connection with a merger involving Franklin or a sale of substantially all of
its assets, and the obligations of Franklin provided for in this Agreement shall
be the binding legal obligations of any successor to Franklin by purchase (if
such successor assumes this Agreement), merger, consolidation, or otherwise.
Without limiting the foregoing the provisions of this Agreement relating to
termination of employment with Franklin shall be applicable to termination of
employment with any such successor. This Agreement may not be assigned by
Executive during his life, and upon his death will be binding upon and inure to
the benefit of his heirs, legatees and the legal representatives of his estate.


17.WAIVER, MODIFICATION AND INTERPRETATION. No provisions of this Agreement may
be modified, waived or discharged unless such waiver, modification or discharge
is agreed to in a writing signed by Executive and an appropriate officer of
Franklin empowered to sign the same by the Board of Directors of Franklin. No
waiver by either party at any time of any breach by the other party of, or
compliance with, any condition or provision of this Agreement to be performed by
the other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same time or at any prior or subsequent time. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of Indiana. The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement.


18.WITHHOLDING. Franklin may withhold from any payment that it is required to
make under this Agreement amounts sufficient to satisfy applicable withholding
requirements under any federal, state, or local law.


19.HEADINGS. The headings contained herein are for reference purposes only and
shall not in any way affect the meaning or interpretation of any provision of
this Agreement.


20.PROVISIONS REGARDING CODE §409A.
(a)If at the time of Executive's termination of employment for reasons other
than death he is a “Key Employee” as determined in accordance with the
procedures set forth in Treas. Reg. §1.409A-1(i), any amounts payable to
Executive pursuant to this Agreement that are subject to Section 409A of the
Internal Revenue Code shall not be paid or commence to be paid until six months
following Executive's termination of employment, or if earlier, Executive's
subsequent death.
(b)Reimbursements or in-kind benefits provided under this Agreement that are
subject to Section 409A of the Internal Revenue Code are subject to the
following restrictions: (i) the amount of expenses eligible for reimbursements,
or in-kind benefits provided, to Executive during a calendar year shall not
affect the expenses eligible for reimbursement or the in-kind benefits provided
in any other calendar year, and (ii) reimbursement of an eligible expense shall
be made as soon as practicable, but in no event later than the last day of the
calendar year following the calendar year in which the expense was incurred.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first written above.
FRANKLIN ELECTRIC CO., INC.


By:    ______________________________
R. Scott Trumbull
Its:    Chairman and Chief Executive Officer
                        


EXECUTIVE




_____________________________________




--------------------------------------------------------------------------------




John J. Haines




